 

LOGO [g831296ex1061_p1.jpg]

Exhibit 10.63

 

Execution Copy

 

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made and entered into by
Quintiles Transnational Corp, a North Carolina corporation (hereinafter the
“Company”) and James Erlinger (hereinafter “Executive”). The Company desires to
employee Executive as its Executive Vice President, General Counsel and provide
adequate assurances to Executive and Executive desires to accept such employment
on the terms set forth below.

In consideration of the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Company and Executive agree as follows:

1. EMPLOYMENT. The Company employs Executive and Executive accepts employment on
the terms and conditions set forth in this Agreement.

2. NATURE OF EMPLOYMENT. Executive shall serve as Executive Vice President,
General Counsel and have such responsibilities and authority as the Company may
assign from time to time. Additionally, Executive agrees to perform such other
duties consonant with those of an executive at his level as the Company may set
from time to time.

2.1 Executive shall perform all duties and exercise all authority in accordance
with, and shall otherwise comply with, all Company policies, procedures,
practices and directions.

2.2 Executive shall devote all working time, best efforts, knowledge and
experience to perform successfully his duties and advance the Company’s and/or
its Affiliates’ interests. During his employment, Executive shall not engage in
any other business activities of any nature whatsoever (including board
memberships) for which he receives compensation without the Company’s prior
written consent; provided, however, this provision does not prohibit him from
personally owning and trading in stocks, bonds, securities, real estate,
commodities or other investment properties for his own benefit, which do not
create actual or potential conflicts of interest with the Company and/or its
Affiliates. As used in this Agreement, “Affiliates” shall mean: (i) any
Company’s parent, subsidiary or related entity; and/or (ii) any entity directly
or indirectly controlled or beneficially owned in whole or part by the Company
or Company’s parent, subsidiary or related entity.

2.3 Executive’s base of operation shall be Durham, NC, subject to business
travel as may be necessary in the performance of Executive’s duties.

3. COMPENSATION.

3.1 Base Salary. Executive’s monthly salary for all services rendered shall be
$33,333.33 (less applicable withholdings), payable in accordance with the
Company’s policies,



--------------------------------------------------------------------------------

procedures and practices as they may exist from time to time. Executive’s salary
shall be reviewed in accordance with the Company’s policies, procedures and
practices as they may exist from time to time.

3.2 Executive Compensation Program. Executive may participate as a Global Grade
39 employee in Company non-salary compensation programs as may be available from
time to time, including but not limited to, the annual Performance Incentive
Plan (or successor plans) which may be made available from time to time to
Company employees and executives; provided, however, that Executive’s
participation is subject to the applicable terms, conditions and eligibility
requirements of these plans and programs, some of which are within the plan
administrator’s discretion, as they may exist from time to time.

3.3 Other Benefits. Executive may participate in all medical, dental and
disability insurance, 401(k), pension, personal leave, car allowance and other
employee benefit plans and programs for which Executive is eligible, provided,
however, that Executive’s participation in benefit plans and programs is subject
to the applicable terms, conditions and eligibility requirements of these plans
and programs, some of which are within the plan administrator’s discretion, as
they may exist from time to time.

3.4 Business Expenses. Executive shall be reimbursed for reasonable and
necessary expenses actually incurred by him in performing services under this
Agreement in accordance with and subject to the terms and conditions of the
applicable Company reimbursement policies, procedures and practices as they may
exist from time to time. Expenses covered by this provision include but are not
limited to travel, entertainment, professional dues, continuing education
expenses, subscriptions and dues, fees and expenses associated with membership
in various professional, and business and civic associations of which
Executive’s participation is in the Company’s best interest. All such
reimbursements shall be made no later than March 15 of the year following the
year in which the expenses were incurred.

3.5 Nothing in this Agreement shall require the Company to create, continue or
refrain from amending, modifying, revising or revoking any of the plans,
programs or benefits set forth in Sections 3.2 through 3.4. Any amendments,
modifications, revisions and revocations of these plans, programs or benefits
shall apply to Executive.

3.6 If, at any time during which Executive is receiving salary or
post-termination payments from the Company, he receives payments on account of
mental or physical disability from any Company-provided plan, then the Company,
at its discretion, may reduce his salary or post-termination payments by the
amount of such disability payments.

4. TERM OF EMPLOYMENT. The term of employment shall commence on January 7, 2013
and continue until terminated as set forth herein:

4.1 Either party may terminate the employment relationship without cause at any
time upon giving the other party sixty (60) days written notice.

 

2



--------------------------------------------------------------------------------

4.2 In addition to termination without cause pursuant to Section 4.1 above,
Executive’s employment may also be terminated as follows:

4.2.1 The Company may terminate Executive’s employment relationship immediately
without notice at any time for the following reasons which shall constitute
“Cause”: (i) Executive’s death; (ii) Executive’s physical or mental inability to
perform the essential functions of his duties satisfactorily for a period of 180
consecutive days or 180 days in total within a 365-day period as determined by
the Company in its reasonable discretion and in accordance with applicable law;
(iii) any act or omission of Executive constituting or rising to the level of
willful misconduct (including willful violation of the Company’s policies),
gross negligence, fraud, misappropriation, embezzlement, criminal behavior,
conflict of interest or competitive business activities which, as determined by
the Company in its reasonable discretion, may cause material harm, or any other
actions that are materially detrimental to the Company or any Affiliates’
interest; or (iv) Executive’s material breach of this Agreement.

4.2.2 Executive may terminate Executive’s employment in the event the Company
materially breaches this Agreement only if: (i) Executive provides the Company
with written notice of the material breach of this Agreement within thirty
(30) days of the initial actions or inactions of the Company giving rise to such
breach; (ii) the Company has not cured such breach within ninety (90) days of
such notice; and (iii) if the Company fails to cure such breach, Executive
terminates employment under this Agreement in writing within seven (7) days of
the expiration of the ninety (90)-day cure period. For the avoidance of doubt, a
material reduction in Executive’s Base Salary or a material reduction in
Executive’s duties so that he is no longer serving as the Company’s or an
Affiliates’ General Counsel or in another lead legal officer role (other than
such reduction in connection with or following a change of control or a merger
or acquisition transaction) shall be considered a material breach by the Company
of this Agreement, subject to the terms of this Section 4.2.2.

4.3 This Agreement shall terminate upon the termination of the employment
relationship with the following exceptions: Section 6 (Trade Secrets,
Confidential Information, Company Property and Competitive Business Activities),
Section 7 (Intellectual Property Ownership), Section 8 (License), and Section 9
(Release) shall survive the termination of Executive’s employment and/or the
expiration or termination of this Agreement, regardless of the reasons for such
expiration or termination.

5. COMPENSATION AND BENEFITS UPON TERMINATION.

5.1 The Company’s obligation to compensate Executive ceases on the effective
termination date except as to: (i) amounts due at that time; (ii) any amount
subsequently due pursuant to the program described in Section 3.2; and (iii) any
compensation and/or benefits to which he may be entitled to receive pursuant to
Sections 5.3, 5.4 or 5.5.

5.2 “Base Compensation” for purposes of this Section 5 shall consist of the
Executive’s monthly gross base salary for the last full month preceding the
Executive’s termination. If Executive has elected to accelerate or defer salary
(including the Executive’s pre-tax contributions under any benefit plan
complying with Section 125 of the Code and deferrals pursuant to the Company’s
salary deferral plan, and any successor plans thereto), the Executive’s Base
Compensation shall be calculated as if there had been no acceleration or
deferral.

 

3



--------------------------------------------------------------------------------

5.3 If the Company terminates Executive’s employment pursuant to Section 4.1
(without cause), then the Company’s sole obligation shall be to pay Executive:
(i) amounts due on the effective termination date; (ii) any amounts subsequently
due, if any, pursuant to the program described in Section 3.2 for a prior
calendar year; and (iii) subject to Executive’s compliance with Sections 6, 7, 8
and 9 and subject to Sections 3.6 and 5.6, an amount equal to the sum of:
(xx) Executive’s Base Compensation (less applicable withholdings) for the twelve
(12) month non-competition period set forth in Section 6.3, (yy) reimbursement
for the actual additional costs incurred by Executive, including any additional
tax costs associated with such reimbursements, for continued coverage for the
twelve (12) month non-competition period set forth in Section 6.3 under the
Company’s group health, medical and dental benefit plans under COBRA (if
available), at the same level as Executive participated as of termination date
and (zz) an amount equal to the bonus under the program described in
Section 3.2, as determined by the Company in its discretion pursuant to the
terms of such program, for the calendar year of termination based on the
Company’s performance against the applicable objectives. The amount due under
this Section 5.3 shall be payable in equal monthly installments on the same
payroll schedule applicable to Executive immediately prior to his separation
from service commencing on the first such payroll date on or following the tenth
(10th) day after the date on which the release of claims required by Section 5.6
becomes effective and non-revocable, but not after ninety (90) days following
termination from employment.

5.4 If the Company terminates Executive’s employment for cause as provided in
Sections 4.2.1(i) (death), (ii) (physical or mental inability to perform),
(iii) (materially harmful acts or omissions) or (iv) (Executive’s material
breach), or if the Executive terminates his employment pursuant to Section 4.1
(without cause), then the Company’s sole obligation shall be to pay Executive:
(i) amounts due on the effective termination date and (ii) any amounts
subsequently due pursuant to the program described in Section 3.2. Executive,
except when employment terminates pursuant to Section 4.2.1(i) (death), shall
comply with Sections 6, 7, 8 and 9 of this Agreement upon expiration or
termination of this Agreement.

5.5 If Executive terminates the employment relationship pursuant to
Section 4.2.2 of this Agreement (material breach by the Company), then the
Company’s sole obligation to Executive in lieu of any other damages or other
relief to which he otherwise may be entitled shall be: (i) an amount equal to
amounts due at the time of his termination; and (ii) subject to Executive’s
compliance with Sections 6, 7, 8 and 9 and subject to Sections 3.6 and 5.6,
liquidated damages in an amount equal an amount equal to the sum of:
(xx) Executive’s Base Compensation (less applicable withholdings) for the twelve
(12) month non-competition period set forth in Section 6.3, (yy) reimbursement
for the actual additional costs incurred by Executive, including any additional
tax costs associated with such reimbursements, for continued coverage for the
twelve (12) month non-competition period set forth in Section 6.3 under the
Company’s group health, medical and dental benefit plans under COBRA (if
available), at the same level as Executive participated as of termination date
and (zz) an amount equal to the bonus under the program described in
Section 3.2, as determined by the Company in its discretion pursuant to the
terms of such program, for the calendar year of termination based on the
Company’s

 

4



--------------------------------------------------------------------------------

performance against the applicable objectives. The amount due under this
Section 5.5 shall be payable in equal monthly installments on the same payroll
schedule applicable to Executive immediately prior to his separation from
service commencing on the first such payroll date on or following the tenth
(10th) day after the date on which the release of claims required by Section 5.6
becomes effective and non-revocable, but not after ninety (90) days following
termination from employment.

5.6 Notwithstanding any provision of this Agreement to the contrary, the
Company’s obligation to provide the payments under Sections 5.3 and 5.5 is
conditioned upon Executive’s execution of an enforceable release of all claims
and his compliance with Sections 6, 7, 8 and 9 of this Agreement. If Executive
chooses not to execute such a release or fails to comply with these sections,
then the Company’s obligation to compensate him ceases on the effective
termination date except as to amounts due at that time and any amount
subsequently due pursuant to the program described in Section 3.2. The release
of claims shall be provided to Executive within thirty (30) days of his
separation from service and Executive must execute it within the time period
specified in the release (which shall not be longer than forty-five (45) days
from the date of receipt). Such release shall not be effective until any
applicable revocation period has expired.

5.7 Executive is not entitled to receive any compensation or benefits upon his
termination except as: (i) set forth in this Agreement; (ii) otherwise required
by law; or (iii) otherwise required by any employee benefit plan in which he
participates. Moreover, the terms and conditions afforded Executive under this
Agreement are in lieu of any severance benefits to which he otherwise might be
entitled pursuant to any severance plan, policy and practice of the Company and
or its Affiliates. Nothing in this Agreement, however, is intended to waive or
supplant any death, disability, retirement, 401(k) or pension benefits to which
he may be entitled under employee benefit plans in which he participates.

6. TRADE SECRETS, CONFIDENTIAL INFORMATION, COMPANY PROPERTY AND COMPETITIVE
BUSINESS ACTIVITIES.

Executive acknowledges that: (i) the Company and its Affiliates have worldwide
business operations, a worldwide customer base, and are engaged in the business
of contract research, sales and marketing, healthcare policy consulting and
health information management services to the worldwide pharmaceutical,
biotechnology, medical device and healthcare industries; (ii) by virtue of his
employment by and upper-level position with the Company, he has or will have
access to Trade Secrets and Confidential Information (as defined in Sections
6.1(5) and 6.1(6)) of the Company and its Affiliates, including valuable
information about their worldwide business operations and entities with whom
they do business in various locations throughout the world, and has developed or
will develop relationships with their customers and others with whom they do
business in various locations throughout the world; and (iii) the Trade Secrets,
Confidential Information, Company Property and Competitive Business Activities’
provisions set forth in this Agreement are reasonably necessary to protect the
Company’s and its Affiliates’ legitimate business interests, are reasonable as
to the time, territory and scope of activities which are restricted, do not
interfere with public policy or public interest, as provided herein, and are
described with sufficient accuracy and definiteness to enable him to understand
the scope of the restrictions imposed on him/her.

 

5



--------------------------------------------------------------------------------

6.1 Trade Secrets and Confidential Information. Executive acknowledges that:
(i) the Company and/or its Affiliates will disclose to him certain Trade Secrets
and Confidential Information; (ii) Trade Secrets and Confidential Information
are the sole and exclusive property of the Company and/or its Affiliates (or a
third party providing such information to the Company and/or its Affiliates) and
the Company and/or its Affiliates or such third party owns all worldwide rights
therein under patent, copyright, trademarks, trade secret, confidential
information or other property right; and (iii) the disclosure of Trade Secrets
and Confidential Information to Executive does not confer upon him any license,
interest or rights of any kind in or to the Trade Secrets or Confidential
Information.

6.1(1) Executive may use the Trade Secrets and Confidential Information only
while he is employed or otherwise retained by the Company and only then in
accordance with applicable Company policies and procedures and solely for the
Company’s benefit. Except as authorized in the performance of services for the
Company, Executive will hold in confidence and will not, either directly or
indirectly, in any form, by any means, or for any purpose, disclose, reproduce,
distribute, transmit, reverse engineer, decompile, disassemble, or transfer
Trade Secrets or Confidential Information or any portion thereof. Upon the
Company’s request, Executive shall return Trade Secrets and Confidential
Information and all related materials.

6.1(2) If Executive is required to disclose Trade Secrets or Confidential
Information pursuant to a court order, subpoena or other government process or
such disclosure is necessary to comply with applicable law or defend against
claims, he shall: (i) notify the Company promptly before any such disclosure is
made; (ii) at the Company’s request and expense take all reasonably necessary
steps to defend against such disclosure, including defending against the
enforcement of the court order, other government process or claims; and
(iii) permit the Company to participate with counsel of its choice in any
proceeding relating to any such court order, subpoena, other government process
or claims.

6.1(3) Executive’s obligations with regard to Trade Secrets shall remain in
effect for as long as such information shall remain a trade secret under
applicable law.

6.1(4) Executive’s obligations with regard to Confidential Information shall
remain in effect while he is employed or otherwise retained by the Company
and/or its Affiliates and for fifteen (15) years thereafter.

6.1(5) As used in this Agreement, “Trade Secrets” means information of the
Company, its Affiliates and its and/or their licensors, suppliers, customers, or
prospective licensors or customers, including, but not limited to, data,
formulas, patterns, compilations, programs, devices, methods, techniques,
processes, financial data, financial plans, product plans, or lists of actual or
potential customers or suppliers, which: (i) derives independent actual or
potential commercial value, from not being generally known to or readily
ascertainable through independent development or reverse engineering by persons
or entities who can obtain economic value from its disclosure or use; and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

6



--------------------------------------------------------------------------------

6.1(6) As used in this Agreement, “Confidential Information” means information
other than Trade Secrets, that is of value to its owner and is treated as
confidential, including, but not limited to, future business plans, licensing
strategies, advertising campaigns, information regarding executives and
employees, and the terms and conditions of this Agreement; provided, however,
Confidential Information shall not include information which is in the public
domain or becomes public knowledge through no fault of Executive.

6.2 Company Property. Upon termination of his employment, Executive shall:
(i) deliver to the Company all records, memoranda, data, documents and other
property of any description which refer or relate in any way to Trade Secrets or
Confidential Information, including all copies thereof, which are in his
possession, custody or control; (ii) deliver to the Company all Company and/or
Affiliates property (including, but not limited to, keys, credit cards, client
files, contracts, proposals, work in process, manuals, forms, computer stored
work in process and other computer data, research materials, other items of
business information concerning any Company and/or Affiliates client, or Company
and/or Affiliates business or business methods, including all copies thereof)
which is in his possession, custody or control; (iii) bring all such records,
files and other materials up to date before returning them; and (iv) fully
cooperate with the Company in winding up his work and transferring that work to
other individuals designated by the Company.

6.3 Competitive Business Activities. During his employment and the twelve
(12) months following his effective termination date (regardless of the reason
for the termination and regardless of whether initiated by Executive or
Company), Executive will not engage in the following activities:

6.3.1(a) on Executive’s own or another’s behalf, whether as an officer,
director, stockholder, partner, associate, owner, employee, consultant or
otherwise, directly or indirectly:

(i) compete with the Company, or any of its Affiliates with whom the Executive
worked or about whom Executive has significant knowledge (each, a “Restricted
Affiliate”), within the geographical areas set forth in Section 6.3.2; except
that Executive, without violating this provision, may become employed by (a) any
company which is engaged in the integrated development, discovery, manufacture,
marketing and sale of pharmaceutical drugs that does not engage in contract
sales and/or research or (b) by an entity primarily engaged in the private
practice of law;

(ii) within the geographical areas set forth in Section 6.3.2, solicit or do
business which is the same, similar to or otherwise in competition with the
business engaged in by the Company or a Restricted Affiliate, from or with
persons or entities: (A) who are customers of the Company or a Restricted
Affiliate; (B) who Executive or someone for whom he was responsible solicited,
negotiated, contracted or serviced on the Company’s or a Restricted Affiliate’s
behalf; or (C) who were customers of the Company or a Restricted Affiliate at
any time during the last year of Executive’s employment with the Company;

(iii) offer employment to or otherwise solicit for employment any employee or
other person who had been employed by the Company and/or its Affiliates during
the last year of Executive’s employment with the Company; or

 

7



--------------------------------------------------------------------------------

6.3.1(b) directly or indirectly take any action which is materially detrimental
or otherwise intended to be adverse to the Company’s and/or Affiliates’
goodwill, name, business relations, prospects and operations.

6.3.2 The restrictions set forth in Section 6.3 apply to the following
geographical areas: (i) within a 60-mile radius of the Company and/or its
Affiliates where the Executive had an office during the Executive’s employment
with the Company and/or its Affiliates; (ii) any city, metropolitan area, county
(or similar political subdivision in foreign countries) in which Executive’s
substantial services were provided, or for which Executive had substantial
responsibility, or in which Executive performed substantial work on Company
and/or Affiliates’ projects, while employed by the Company; and (iii) any city,
metropolitan area, county (or similar political subdivisions in foreign
countries) in which the Company and/or its Affiliates is located or does or,
during Executive’s employment with Company, did business.

6.3.3 Notwithstanding the foregoing, Executive’s ownership, directly or
indirectly, of not more than one (1) percent of the issued and outstanding stock
of a corporation the shares of which are regularly traded on a national
securities exchange or in the over-the-counter market shall not violate
Section 6.3.

6.4 Remedies. Executive acknowledges that his failure to abide by the Trade
Secrets, Confidential Information, Company Property or Competitive Business
Activities provisions of this Agreement would cause irreparable harm to the
Company and/or its Affiliates for which legal remedies would be inadequate.
Therefore, in addition to any legal or other relief to which the Company and/or
its Affiliates may be entitled by virtue of Executive’s failure to abide by
these provisions: (i) the Company will be released of its obligations under this
Agreement to make any post-termination payments, including but not limited to
those otherwise available pursuant to Sections 5.3 and 5.5; (ii) the Company may
seek legal and equitable relief, including but not limited to preliminary and
permanent injunctive relief, for Executive’s actual or threatened failure to
abide by these provisions; (iii) Executive will return all post-termination
payments received pursuant to this Agreement, including but not limited to those
received pursuant to Sections 5.3 and 5.5; (iv) Executive will indemnify the
Company and/or its Affiliates for all expenses including attorneys’ fees in
seeking to enforce these provisions; and (v) if, as a result of Executive’s
failure to abide by the Trade Secrets, Confidential Information, Company
Property or Competitive Business Activities provisions, any commission or fee
becomes payable to Executive or to any person, corporation or other entity with
which Executive has become employed or otherwise associated, Executive shall pay
the Company or cause the person, corporation or other entity with whom he has
become employed or otherwise associated to pay the Company an amount equal to
such commission or fee. In the event that the Company exercises its right to
discontinue payments under this provision and/or Executive returns all
post-termination payments received pursuant to this Agreement, Executive shall
remain obligated to abide by the Trade Secrets, Confidential Information,
Company Property and Competitive Business Activities provisions set forth in
this Agreement.

 

8



--------------------------------------------------------------------------------

6.5 Tolling. The period during which Executive must refrain from the activities
set forth in Sections 6.1 and 6.3 shall be tolled during any period in which he
fails to abide by these provisions.

6.6 Other Agreements. Nothing in this Agreement shall terminate, revoke or
diminish Executive’s obligations or the Company’s and/or its Affiliates’ rights
and remedies under law or any agreements relating to trade secrets, confidential
information, non-competition or intellectual property which Executive has
executed in the past or may execute in the future or contemporaneously with this
Agreement.

7. INTELLECTUAL PROPERTY OWNERSHIP.

7.1 As used in this Agreement, “Work Product” shall mean the data, materials,
documentation, computer programs, inventions (whether or not patentable),
improvements, modifications, discoveries, methods, developments, picture, audio,
video, artistic works and all works of authorship, including all worldwide
rights therein under patent, copyright, trademark, trade secret, confidential
information or other property right, created or developed in whole or in part by
Executive, while employed by the Company (whether developed during work hours or
not), whether prior or subsequent to the date of this Agreement.

7.2 All Work Product shall be considered work made for hire by Executive and
owned by the Company. If any of the Work Product may not, by operation of law,
be considered work made for hire by Executive for the Company, or if ownership
of all rights, title, and interest of the intellectual property rights therein
shall not otherwise vest exclusively in the Company, Executive hereby assigns to
the Company, and upon the future creation thereof automatically assigns to the
Company, without further consideration, the ownership of all Work Product. The
Company shall have the right to obtain and hold in its own name copyrights,
registrations and any other protection available in the Work Product. Executive
agrees to perform, during or after his employment, such further acts which the
Company requests as may be necessary or desirable to transfer, perfect and
defend its ownership of the Work Product.

7.3 Notwithstanding the foregoing, this Agreement shall not require assignment
of any invention that: (i) Executive developed entirely on his own time without
using the Company’s equipment, supplies, facilities, Trade Secrets or
Confidential Information; and (ii) does not relate to the Company’s business or
actual or anticipated research or development or result from any work performed
by Executive for the Company.

7.4 Executive shall promptly disclose to the Company in writing all Work Product
conceived, developed or made by him/her, individually or jointly.

8. LICENSE. To the extent that any preexisting materials are contained in Work
Product which Executive delivers to the Company or its customers, Executive
grants to the Company an irrevocable, nonexclusive, worldwide, royalty-free
license to: (i) use and distribute (internally or externally) copies of, and
prepare derivative works based upon, such preexisting materials and derivative
works thereof; and (ii) authorize others to do any of the foregoing.

 

9



--------------------------------------------------------------------------------

9. RELEASE. Executive acknowledges that: (i) as a part of his services, he may
provide his image, likeness, voice or other characteristics; and (ii) the
Company may use his image, likeness, voice or other characteristics and
expressly releases the Company, its Affiliates and its and/or their agents,
employees, licensees and assigns from and against any and all claims which he
has or may have for invasion of privacy, right of privacy, defamation, copyright
infringement or any other causes of action arising out of the use, adaptation,
reproduction, distribution, broadcast or exhibition of such characteristics.

10. EXECUTIVE REPRESENTATION. Executive represents and warrants that his
employment and obligations under this Agreement will not: (i) breach any duty or
obligation he owes to another or (ii) violate any law, recognized ethics
standard or recognized business custom.

11. OFFICERS AND DIRECTORS INDEMNIFICATION PROVISIONS. To the extent Executive
serves as a Company and/or Affiliate officer or director, Executive shall be
entitled to insurance under Company’s directors’ and officers’ indemnification
policies comparable to any such insurance covering executives of the applicable
entity serving in similar capacities. Further, the Company’s bylaws shall
contain provisions granting to Executive the maximum indemnity protection
allowed under applicable law and the Company hereby agrees to indemnify and hold
harmless Executive in accordance with such maximum indemnity protection allowed
under applicable law.

12. NOTICES. All notices, requests, demands and other communications required or
permitted to be given in writing pursuant to this Agreement shall be deemed
given and received: (i) upon delivery if delivered personally; (ii) on the fifth
(5th) day after being deposited with the U.S. Postal Service if mailed by first
class mail, postage prepaid, registered or certified with return receipt
requested, at the addresses set forth below; (iii) on the next day after being
deposited with a reliable overnight delivery service; or (iv) upon receipt of an
answer back confirmation, if transmitted by telefax, addressed to the below
indicated telefax number. Notice given in another manner shall be effective only
if and when received by the addressee. For purposes of notice, the addresses and
telefax number (if any) of the parties shall be as follows:

 

  If to the Executive, to:   James Erlinger     617 Bemis Heights Place     St.
Charles, Missouri 63303   If to the Company, to:   Quintiles Transnational Corp.
    4820 Emperor Boulevard     Post Office Box 13979     Durham, North Carolina
27709-3979     Attn: Chief Executive Officer

provided that: (A) each party shall have the right to change its address for
notice, and the person who is to receive notice, by the giving of fifteen
(15) days’ prior written notice to the other party in the manner set forth
above; and (B) notices shall be effective if given to the other party in the
manner set forth above regardless of whether a copy was received by the
additional addressee specified above.

 

10



--------------------------------------------------------------------------------

13. WAIVER OF BREACH. The Company’s or Executive’s waiver of any breach of a
provision of this Agreement shall not waive any subsequent breach by the other
party.

14. ENTIRE AGREEMENT. Except as expressly provided in this Agreement, this
Agreement: (i) supersedes all other understandings and agreements, oral or
written, between the parties with respect to the subject matter of this
Agreement; and (ii) constitutes the sole agreement between the parties with
respect to this subject matter. Each party acknowledges that: (A) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement; and (B) no agreement, statement or promise not
contained in this Agreement shall be valid. No change or modification of this
Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.

15. SEVERABILITY. If a court of competent jurisdiction holds that any provision
or sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement. Additionally, if any of the provisions,
clauses or phrases in the Trade Secrets, Confidential Information, Company
Property or Competitive Business Activities provisions set forth in this
Agreement are held unenforceable by a court of competent jurisdiction, then the
parties desire that they be “blue-penciled” or rewritten by the court to the
extent necessary to render them enforceable.

16. PARTIES BOUND. The terms, provisions, covenants and agreements contained in
this Agreement shall apply to, be binding upon and inure to the benefit of the
Company’s successors and assigns. The Company, at its discretion, may assign
this Agreement to Affiliates. Because this Agreement is personal to Executive,
Executive may not assign this Agreement.

17. GOVERNING LAW. This Agreement and the employment relationship created by it
shall be governed by North Carolina law without giving effect to North Carolina
choice of law provisions. The parties hereby consent to jurisdiction in North
Carolina for the purpose of any litigation relating to this Agreement and agree
that any litigation by or involving them relating to this Agreement shall be
conducted in the courts of Wake County, North Carolina or the federal courts of
the United States for the Eastern District of North Carolina.

18. SECTION 409A OF THE INTERNAL REVENUE CODE. The parties intend that the
provisions of this Agreement comply with the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder (collectively, “Section
409A”) and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Section 409A, the Company shall,
upon the specific request of Executive, use its reasonable business efforts to
in good faith reform such provision to comply with Code Section 409A; provided,
that to the maximum extent practicable, the original

 

11



--------------------------------------------------------------------------------

intent and economic benefit to Executive and the Company of the applicable
provision shall be maintained, and the Company shall have no obligation to make
any changes that could create any additional economic cost or loss of benefit to
the Company. The Company shall timely use its reasonable business efforts to
amend any plans and programs in which Executive participates to bring it in
compliance with Section 409A. Notwithstanding the foregoing, the Company shall
have no liability with regard to any failure to comply with Section 409A so long
as it has acted in good faith with regard to compliance therewith.

18.1 Separation from Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination also constitutes a “Separation from Service” within the
meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment,”
“separation from service” or like terms shall mean Separation from Service.

18.2 Separate Payments. Each installment payment required under this Agreement
shall be considered a separate payment for purposes of Section 409A.

18.3 Delayed Distribution to Key Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that Executive is a
Key Employee of the Company on the date his employment with the Company
terminates and that a delay in benefits provided under this Agreement is
necessary to comply with Code Section 409A(A)(2)(B)(i), then any severance
payments and any continuation of benefits or reimbursement of benefit costs
provided by this Agreement, and not otherwise exempt from Section 409A, shall be
delayed for a period of six (6) months following the date of termination of
Executive’s employment (the “409A Delay Period”). In such event, any severance
payments and the cost of any continuation of benefits provided under this
Agreement that would otherwise be due and payable to Executive during the 409A
Delay Period shall be paid to Executive in a lump sum cash amount in the month
following the end of the 409A Delay Period. For purposes of this Agreement, “Key
Employee” shall mean an employee who, on an Identification Date (“Identification
Date” shall mean each December 31) is a key employee as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof. If Executive
is identified as a Key Employee on an Identification Date, then Executive shall
be considered a Key Employee for purposes of this Agreement during the period
beginning on the first April 1 following the Identification Date and ending on
the following March 31.

19. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be an original, with the same effect as if the signatures affixed thereto
were upon the same instrument.

[Signatures on Following Page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year first written above.

 

Executive Signature  

/s/ James H. Erlinger III

 

Date  

11-1-2012

 

Quintiles Signature  

/s/ David H. Cooper

 

Name & Title  

David H. Cooper, VP, Global HR

 

Date  

November 1, 2012

 

13